Citation Nr: 1046802	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a sinus disorder, claimed 
as sinusitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
September 1977 to September 1981. Additionally, the veteran 
served in the Army Reserve from December 1981 to December 2004 
and was called to active duty for periods from January 1991 to 
August 1991 and February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Medical records reflect the onset of allergic rhinitis during 
service in 1991.   

2.  VA, private medical records and the Veteran's credible 
contentions provide evidence of continuing diagnoses and 
treatment of allergic rhinitis since service in 1991.  


CONCLUSION OF LAW

The criteria for service connection for chronic allergic rhinitis 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  As the decision below grants service connection for 
allergic rhinitis, no further notice or assistance to the Veteran 
with his claim is necessary.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)(2010).  

The Veteran filed a claim for service connection for a sinus 
disorder in November 2004.  As he explained in his June 2008 
testimony before the undersigned, he thought his claim included 
his symptoms of allergic rhinitis.  (T-18, 19, 20, 21, 22).  The 
Veteran contends he first started having symptoms after a weekend 
drill in 1986, and VA record dated in February 1987 reflect an 
assessment of sinusitis.  

Thereafter, however, a Report of Examination in October 1989 
found no abnormality of the nose or sinuses, but service records 
dated in August 1991, reflect the first documentation of seasonal 
rhinitis.  Subsequently dated records reflect fairly consistent 
complaints assessed as allergic rhinitis, and VA examination in 
July 2009 includes a history of a sinus disorder since 1991, with 
the Veteran reporting having sinus problems ever since then.  
Allergic rhinitis was the diagnosis.  

On this record, it may not be concluded the evidence 
preponderates against the claim.  The Veteran clearly has current 
disability, allergic rhinitis.  This was first documented in 1991 
service treatment records and it likewise appears consistently in 
subsequent treatment records, with the Veteran credibly reporting 
its chronic symptoms since service.  Given that, it may be 
reasonably concluded that this Veteran's allergic rhinitis was 
incurred in service, and a basis upon which to grant service 
connection has been presented.  



ORDER

Service connection for allergic rhinitis is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






It is not until August 1991 upon the Veteran's return from Kuwait 
that allergic rhinitis is diagnosed.  Although the Report of 
Medical Examination does not include any diagnosis of an upper 
respiratory complaint, the Report of Medical History is checked 
beside sinusitis.  The physician who reviewed the Report of 
Medical History changed it to seasonal rhinitis.  

Private medical records beginning in April 1996 include treatment 
for allergic rhinitis.  Previously the Veteran had been seen and 
placed on Amoxicillin for 10 days.  He was having a lot of 
problems with a runny nose, tearing itchy eyes but very little 
congestion.  His drainage was mostly clear.  The assessment was 
allergic rhinitis.  

VA outpatient treatment records dating from November 2002 include 
notations the Veteran was using antihistamines.  

The Veteran was seen by a VA otolaryngologist in March 2005.  He 
complained of sinus problems. He used nasal steroid spray on a 
regular basis and saline sprays, an antihistamine and 
decongestant.  He was able to breathe through his nose adequately 
most of the time.  Examination revealed his pinna were normal.  
The canals were open.  The drums were intact and mobile with no 
fluid.  The mastoids were normal with no deformity.  Nasal 
examination showed large pale turbinates, especially on the left 
side.  The septum was deviated to the left but not obstructing.  
There were no polyps and no purulence.  Facial bones were 
nontender.  Allergic rhinitis was diagnosed.  

A VA Persian Gulf War Registry evaluation in April 2005 included 
history of recurrent acute sinusitis and allergic rhinitis.  

VA outpatient treatment records include assessments of 
sinusitis/allergic rhinitis in April 2005, May 2007, and January 
2008.  

VA examination in July 2009 includes history of a sinus disorder 
since 1991.  The Veteran reported having sinus problems ever 
since then.  He took Allegra and steroid nasal sprays whenever he 
needed.  He had lots of nasal drainage and congestion.  He was 
taking Loratadine.  Sinus examination was negative with no 
tenderness.  X-rays showed his frontal, ethmoid, sphenoid and 
maxillary air cells appeared well aerated.  Allergic rhinitis was 
diagnosed.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

First, the Board notes that current evaluations have not found 
evidence of sinusitis, but rather allergic rhinitis.  At service 
separation in August 1991, again in April 2005 and again in July 
2009 those symptoms were evaluated as being attributed to 
allergic rhinitis.  The evidence demonstrates the Veteran has a 
current disability of the upper respiratory system, allergic 
rhinitis.  

Second, August 1991 service records indicate the Veteran first 
had allergic rhinitis upon his return from the Persian Gulf War.  
The Veteran by his testimony and the August 1991 Report of 
Medical History has provided evidence of allergic rhinitis in 
service.  The Veteran stated he was exposed to dust and other 
irritants in service.  

While service treatment records do not include a diagnosis of a 
chronic disorder, in this case, private and VA records 
demonstrate the Veteran has had chronic symptoms of allergic 
rhinitis from his separation in 1991 to the current date.  
Continuity of symptomatology has been shown.  38 C.F.R. § 3.303 
(b)(2010).  

When a contemporaneous diagnosis of allergic rhinitis is shown at 
service separation, based on his description of symptoms, the 
Veteran's statements may be accepted as linking his current 
allergic rhinitis to service.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that when a 
layperson is reporting a contemporaneous medical diagnosis, lay 
evidence can be both competent and sufficient.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for allergic rhinitis is warranted.  







 Department of Veterans Affairs


